

115 HJ 48 IH: Proposing an amendment to the Constitution of the United States providing that the rights extended by the Constitution are the rights of natural persons only.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 48IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Nolan (for himself, Ms. McCollum, Mr. Cartwright, Mr. Ellison, Mr. Pocan, Mr. Takano, Mr. Blumenauer, Mr. DeFazio, Mr. O'Rourke, Ms. Slaughter, Mr. Grijalva, Ms. Lee, Mr. Conyers, Mr. Engel, Mr. Tonko, Mr. Raskin, Mr. Khanna, Mr. Capuano, Mr. Ted Lieu of California, Mr. Norcross, and Mr. Jones) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States providing that the rights extended
			 by the Constitution are the rights of natural persons only.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.The rights protected by the Constitution of the United States are the rights of natural persons only. Artificial entities, such as corporations, limited liability companies, and other entities, established by the laws of any State, the United States, or any foreign state shall have no rights under this Constitution and are subject to regulation by the People, through Federal, State, or local law. The privileges of artificial entities shall be determined by the People, through Federal, State, or local law, and shall not be construed to be inherent or inalienable.
 2.Federal, State and local government shall regulate, limit, or prohibit contributions and expenditures, including a candidate’s own contributions and expenditures, to ensure that all citizens, regardless of their economic status, have access to the political process, and that no person gains, as a result of that person’s money, substantially more access or ability to influence in any way the election of any candidate for public office or any ballot measure. Federal, State, and local governments shall require that any permissible contributions and expenditures be publicly disclosed. The judiciary shall not construe the spending of money to influence elections to be speech under the First Amendment.
					.
		